DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darveaux et al. (US 8,536,458, hereinafter, Darveaux.)
In regard to claim 1, in figs. 3-5, Darveaux discloses an electronic device comprising:
a mounting substrate 102:
a package 118 arranged facing the mounting substrate;
a plurality of first pads 104 arranged on a facing surface facing the mounting substrate along a long side of the facing surface in the package;
a plurality of second pads, also, 104 arranged on the facing surface at respective corners of the facing surface (fig. 10);
a plurality of first lands 128 provided on the mounting substrate and electrically bonded to the plurality of first pads, respectively facing the plurality of first pads: and
a plurality of second lands 130 provided on the mounting substrate and electrically bonded to the plurality of second pads, respectively facing the plurality of second pads (fig. 8.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darveaux as applied to claim 1 above, and further in view of TAKEDA (US 2010/0258953, hereinafter, Takeda.)
Regarding claim 2, Darveaux discloses all of the claimed limitations as mentioned above, except, wherein an inner displacement part partially located at an inside with respect to a reference line connecting ends of a plurality of first outer parts is provided in some of the plurality of first outer parts located on a side of the long side in the plurality of first lands; and
a second outer part located an the side of the long side is located at an inside with respect to the reference line in the second land.
Takeda, in figs. 1, 6, and 7B, discloses an analogous semiconductor package including a package 220 formed on a substrate 130, the package further comprises  wherein the inner displacement part is provided by partially locating each of the first outer parts at the inside in some or all of the plurality of first lands, not clearly numbered, but shown in fig. 1, for example. The patterns as taught provide better electrical connections because the surface area is larger. This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time f the application was filed to form the patterns as taught in order to take the advantage.
Regarding claim 4, the above combination further discloses wherein the inner displacement part is a curved part obtained by curving each of the first outer parts. See Takeda’s fig. 1.
	Regarding claim 5, The combination discloses the curved part has a radius except the exact values as currently claimed. Nevertheless, the dimension of the curve in this case is not a critical feature since the specification does not further specify such. Thus, one of ordinary skill in the art would be appreciated the variation of the dimension of the curve in order to control the surface area of the connection pads
Regarding claim 6, the combination further discloses wherein the radius of curvature r of the curved part is fixed. Se Takeda’s fig. 1, for example.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814